No. 82-64
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                1982


LOIS PLATZ, Clerk of Court,
Big Horn County, Montana,

                           Plaintiff and Appellant,


LORRAINE HAMILTON, Treasurer,
Biq Horn County, Montana,
                           Defendant and Respondent.


Appeal from:      District Court of the Thirteenth Judicial District,
                  In and for the County of Big Horn
                  Honorable Robert Wilson, Judge presiding.
Counsel of Record:
    For Appellant:

         Robert J. Em.ons argued, Great Falls, Montana
    For Respondent:
         James E. Seykora, County Attorney, argued, Hardin,
          Montana


                                  Submitted: September 16, 1982
                                       Decided: November 4, 1982
Filed:   hi,^   4 -1982
Mr. Justice John C. Sheehy delivered the Opinion of
the Court.

       Lois Platz, clerk of the District Court of Big Horn
County, appeals from a summary judgment in favor of the
county treasurer, Lorraine Hamilton, entered in the District
Court, Thirteenth Judicial District, Big Horn County.
      Lois Platz filed an action for declaratory judgment to
determine whether a clerk of District Court is required to
remit to the county treasurer the fees collected by the
clerk in the issuance and execution of passports.    Platz
alleges that a clerk of court should be allowed to retain
the execution fee for his or her personal use.

      Because no genuine issue as to any material fact
existed, both parties moved for summary judgment under Rule
56, M.R.Civ.P.    The District Court granted Hamilton's motion

for summary judgment, and thereby required the clerk of
court to remit the fee to the county treasurer.
       The United States Congress has the exclusive authority
to regulate the issuance and execution of passports, and has
exercised that authority by enacting 22 U.S.C.    211a, et seq.
It also implemented federal regulations which designate
persons before whom passport applications can be executed
and oaths can be administered.    These persons include, among
others, state clerks of court of record, state judges,

clerks of probate courts, and post office personnel.     22 C.F.R.
§   51.21(b).   The execution of passports is not, however, a
mandatory function imposed upon these public officials by
the Congress.    Any of the designated officials could refuse,
without violating a duty of office, to handle passport
applications.
       The federal statutes and regulations also state that
two fees can be collected.     The first is a $10 passport fee
which must be p a i d t o t h e United S t a t e s T r e a s u r y .                 22

U.S.C.      §   214.     The c o l l e c t i o n of t h i s p a s s p o r t f e e i s n o t

d i s p u t e d by t h e p a r t i e s i n t h i s c a s e .     The second f e e , which

i s t h e c e n t e r o f t h i s d i s p u t e , i s a $5 e x e c u t i o n f e e which

"may be c o l l e c t e d and r e t a i n e d by any S t a t e o f f i c i a l b e f o r e

whom a n a p p l i c a t i o n i s e x e c u t e d . "    22 C . F . R .   5 51.61(b),
F l a t z c o n t e n d s t h a t s h e s h o u l d be a l l o w e d t o r e t a i n t h i s

e x e c u t i o n f e e f o r h e r p e r s o n a l u s e . Hamilton, c o n v e r s e l y ,

contends t h e execution f e e should be remitted t o t h e county

g e n e r a l fund.

         I n Montana, no s p e c i f i c s t a t u t e e x i s t s which imposes a n

o f f i c i a l d u t y upon a c l e r k of D i s t r i c t C o u r t t o e x e c u t e

passport applications.                  Nor i s t h e r e a s p e c i f i c Montana

s t a t u t e which r e q u i r e s t h a t an e x e c u t i o n f e e c o l l e c t e d by a

c l e r k o f D i s t r i c t C o u r t b e p a i d o v e r t o t h e county t r e a s u r e r .

The l e g i s l a t u r e d i d , however, e n a c t a g e n e r a l s t a t u t e

r e l a t i n g t o t h e c o l l e c t i o n of f e e s , which s t a t e s i n p a r t :

         "No s a l a r i e d county o f f i c e r may r e c e i v e f o r h i s
         own u s e any f e e s , p e n a l t i e s , o r emoluments o f
         any k i n d , e x c e p t t h e s a l a r y a s p r o v i d e d by l a w ,
         f o r any o f f i c i a l s e r v i c e r e n d e r e d by him."
         (Emphasis added. ) S e c t i o n 7-4-2511 ( 2 ) , MCA.

         I n 1972, A t t o r n e y General Woodahl i s s u e d an o p i n i o n

i n t e r p r e t i n g t h i s s t a t u t e i n l i g h t of execution fees.             We

s t a t e d , "There b e i n g no s t a t u t o r y d u t y imposed upon t h e

c l e r k s of c o u r t c o n c e r n i n g t h e i s s u a n c e o f p a s s p o r t s , it

i s n o t a d u t y o f t h e i r o f f i c e f o r which t h e y a r e r e g u l a r l y

compensated         ...         Therefore,.            . . the . . . fee         collected

f o r i s s u i n g p a s s p o r t s may b e r e t a i n e d by t h e c l e r k s o f c o u r t

i n t h e v a r i o u s c o u n t i e s o f t h e s t a t e , and t h e c l e r k s of

c o u r t a r e not required t o d e p o s i t t h e s a m e with t h e county

t r e a s u r e r f o r d e p o s i t i n t h e c o u n t y g e n e r a l f u n d . " 3 4 Opinion

of A t t o r n e y G e n e r a l ( 1 9 7 2 ) , 4 1 .
     In 1979, Attorney General Greely reversed the 1972
opinion, finding that the execution of passports was an
"official service" as used in section 7-4-2511(2), MCA.      He
stated, "The fact that a state official performs a function

under federal rather than state law does not necessarily
mean that he or she is not rendering an official service.

When the individual is permitted to perform the function

solely because of his or her official status, he or she
renders an official service, regardless of whether the
service is authorized by state or federal law."    38 Opinion
of Attorney General (1979), 46.   Therefore, the Attorney
General concluded that county clerks of court must pay the

execution fees to the county treasurer.
    We do not agree with the latest Attorney General opinion.
Instead, we would apply the rationale set forth in Anderson
v. Hinman (1960), 138 Mont. 397, 357 P.2d 595.    Anderson
involved the question of whether the clerk of the Supreme

Court could retain fees paid by West Publishing Company for
copies of opinions of the Supreme Court.   Anderson, who was

then the attorney general, took the position that the fee
paid by West Publishing Company was paid for an official

duty of the clerk of the Supreme Court, and therefore the
fee must be remitted to the State Treasury.   The Supreme
Court held, however, that the clerk of the Supreme Court
could properly retain the fee for his or her own use.
     The court in Anderson stated several reasons why the
clerk was allowed to retain the fee.   First, "[tlhe right of
the state to monies collected depends upGn some legislative
enactment clearly identifying them as compensation owing to
the state."   Anderson, 138 Jlont. at 408, 357 P.2d at 901.
To determine whether a clear legislative enactment existed,

the court in Anderson reviewed the following two statutes:
        "82-504 [R.C.M. 19471. D u t i e s .                I t is t h e duty
        o f t h e c l e r k [ o f t h e Supreme C o u r t ] t o             ...
        p e r f o r m s u c h o t h e r d u t i e s a s may b e r e q u i r e d o f
        him by t h e supreme c o u r t .

        "52-503(2) [R.C.M.             19471. F e e s . A l l f e e s
        c o l l e c t e d by [ t h e c l e r k o f t h e Supreme C o u r t ]
        must b e p a i d i n t o t h e s t a t e t r e a s u r y , a l l o f
        which s h a l l b e c r e d i t e d t o t h e c r e d i t o f t h e
        S t a t e law l i b r a r y f u n d . "

I n l i g h t o f t h e s e s t a t u t e s , t h e c o u r t c o u l d f i n d no l e g i s -

l a t i v e e n a c t m e n t c l e a r l y i d e n t i f y i n g f e e s p a i d by W e s t

P u b l i s h i n g Company t o t h e c l e r k a s compensation owing t o t h e

state.

        I n t h e p r e s e n t c a s e , no s t a t e s t a t u t e e x i s t s which

imposes a d u t y upon a c l e r k of D i s t r i c t C o u r t t o e x e c u t e

passport applications.                  Nor i s t h e r e a s t a t u t e which c l e a r l y

r e q u i r e s t h e c l e r k t o r e m i t t h e e x e c u t i o n f e e t o t h e county

treasurer.          T h e r e f o r e , t h e r e i s no " l e g i s l a t i v e e n a c t m e n t

c l e a r l y i d e n t i f y i n g [monies c o l l e c t e d ] a s compensation owing

t o the State.        "    supra.

        Anderson s t a t e d a second r e a s o n why c l e r k s s h o u l d be

allowed t o r e t a i n t h e f e e :           "Under S e c t i o n 82-504,           supra,

t h e S t a t e i s c l e a r l y e n t i t l e d t o any monies c o l l e c t e d by t h e

c l e r k w h i l e a c t i n g i n h i s o f f i c i a l c a p a c i t y and p e r f o r m i n g

t h e d u t i e s t h e r e i n enumerated and t h e c o n v e r s e i s e q u a l l y

t r u e t h a t t h e S t a t e i s n o t e n t i t l e d t o any f e e s e x c e p t t h o s e

s e t by l a w . " Anderson a t 409, 357 P.2d a t 901.                            In the

p r e s e n t case, t h e S t a t e has n o t provided f o r t h e d i s p o s i t i o n

of e x e c u t i o n f e e s , e v e n though Congress g a v e t h e S t a t e t h e

power t o do s o .           2 2 U.S.C.       S 214.        Therefore, t h e S t a t e

h a s n o t " s e t by law" any f e e r e l a t i n g t o t h e e x e c u t i o n o f

passports.

        A t h i r d r e a s o n s t a t e d i n Anderson i s t h a t a f u n c t i o n

performed by a c l e r k must b e "demanded by law."                                Anderson a t
409, 357 P.2d at 902.     In the present case, a clerk of
District Court is not "demanded by law" to execute passpcrts
applications.    By federal law, the clerk of the District

Court is merely authorized to execute passport applications.
22 C.F,R. S 51.21(b).    Mere authorization to perform an act
does not impose a mandatory duty upon a public official.     If
a statute is permissive, as the federal regulation is here,

there is no "clear mandatory duty" to perform the function
enumerated by the statute.    Dreyer v. Board of Trustees

(1979),     Mont.   -   , 598 P.2d 205, 209, 36 St.Rep. 1396,


     Fourth, the court in Anderson stated that "an officer

is not obliged, because his office is salaried, to perform
all manner of public service without additional conpensation,
and for services performed by request, not part of the
duties of his office, and which could have been as appropriately
performed by any other person, he may recover a proper

remuneration."   Anderson at 412, 357 P.2d at 903, quoting 67
C.J.S. Officers, 326, S 88.     When executing passport
applications, a clerk of District Court is performing a
discretionary act.    It is not "part of the duties of his

office," as prescribed in sections 3-5-501 to 3-5-515, PICA,
to execute passport fees.     In addition, many other persons,
including post office personnel, may execute passport

applications.    Therefore, the clerk of District Court "may
recover a proper remuneration."
     Finally, the court in Anderson emphasized that where
there is no state statute fixing a fee, no debt is owing to
the State Treasury.     Anderson at 412-413, 357 P.2d at 903.
Because Congress has imposed the supremacy clause, Art. VI,
C l a u s e Two of t h e United S t a t e s C o n s t i t u t i o n , i n t h e a r e a o f

passports, t h e S t a t e cannot f i x a f e e f o r execution of

passport applications.                  The s t a t e l e g i s l a t u r e c a n , however,

p r o v i d e t h a t any f e e c o l l e c t e d f o r t h e e x e c u t i o n of a p p l i c a t i o n s

s h a l l be p a i d t o t h e c o u n t y t r e a s u r e r .       I n Montana, t h e

l e g i s l a t u r e has f a i l e d t o enact a s p e c i f i c s t a t u t e with

regard t o execution fees.                   T h e r e f o r e , no d e b t i s owed by

t h e c l e r k s t o t h e county t r e a s u r e r f o r e x e c u t i o n f e e s i n

passport cases,

        W e h o l d t h a t s i n c e t h e e x e c u t i o n of p a s s p o r t a p p l i c a t i o n s

i s n o t an o f f i c i a l d u t y imposed upon a c l e r k of D i s t r i c t

C o u r t by s t a t e s t a t u t e , and s i n c e t h e l e g i s l a t u r e h a s n o t

e n a c t e d a s p e c i f i c s t a t u t e w i t h r e g a r d t o t h e d i s p o s i t i o n of

e x e c u t i o n f e e s , t h e c l e r k h a s no d u t y t o r e m i t t h e f e e s t o

t h e c o u n t y g e n e r a l fund.      The summary judgment o f t h e D i s t r i c t

C o u r t i s r e v e r s e d , w i t h i n s t r u c t i o n s t o e n t e r summary judgment

i n favor of t h e clerk-appellant.


                                                                     I
                                                                             9       .

                                                                 r                       2%
                                                           .     b       -   (   I




                                                                             Justice          B
W e Concur:
Mr.   J u s t i c e D a n i e l J . Shea d i s s e n t i n g :


        I would a f f i r m t h e t r i a l c o u r t ' s judgment r e q u i r i n g

t h e county c l e r k t o r e m i t t h e p a s s p o r t f e e s t o t h e county

treasurer.         The c l e r k c o l l e c t s t h e p a s s p o r t f e e s d u r i n g

business hours, county t i m e is used, county personnel i s

u s e d t o p r o c e s s t h e a p p l i c a t i o n s , c o u n t y equipment i s

u s e d and p r e s w t a b l y c o u n t y p o s t a g e i s u s e d t o m a i l t h e

passport a p p l i c a t i o n s t o S e a t t l e f o r f i n a l processing.

The s e r v i c e i s r e n d e r e d by t h e c l e r k s o l e l y b e c a u s e o f t h e

clerk's official status.

        I a g r e e w i t h t h e o p i n i o n of t h e A t t o r n e y G e n e r a l which

held that:

        "The f a c t t h a t a s t a t e o f f i c i a l p e r f o r m s
        a f u n c t i o n under f e d e r a l r a t h e r than s t a t e
        law d o e s n o t n e c e s s a r i l y mean t h a t h e o r s h e
        i s n o t r e n d e r i n g a n o f f i c i a l s e r v i c e . When t h e
        i n d i v i d u a l i s permitted t o perform t h e f u n c t i o n
        s o l e l y because of h i s o r her o f f i c i a l s t a t u s ,
        he o r she r e n d e r s an o f f i c i a l s e r v i c e , r e g a r d l e s s
        o f w h e t h e r t h e s e r v i c e i s a u t h o r i z e d by s t a t e o r
        f e d e r a l law."       38 O p i n i o n o f A t t o r n e y G e n e r a l
         (1979) a t 4 6 .

        The c l e r k s c o l l e c t t h e f e e s u n d e r c o l o r o f t h e i r

office.       Absent a s t a t u t e s p e c i f i c a l l y a l l o w i n g c l e r k s t o

r e t a i n t h e f e e s , t h e f e e s should be t u r n e d o v e r t o t h e

county t r e a s u r e r .    When t h e c l e r k s t o o k o f f i c e t h e y d i d s o

on t h e a s s u m p t i o n t h a t t h e i r c o m p e n s a t i o n was g o v e r n e d by

s e c t i o n 7-4-2503,      MCA.      This s t a t u t e does n o t permit t h e

c l e r k s t o a l s o c o l l e c t c o m p e n s a t i o n i n t h e form o f p a s s p o r t

fees.